This cause is before the Court on petition of the defendant below for an interlocutory writ of certiorari seeking to quash (a) an order of the lower court restraining proceedings in a certain common law action now pending in Putnam County Florida; (b) an order of the lower court denying a motion to strike described or designated portions of the bill *Page 114 
of complaint; and (c) an order of the lower court denying a motion to dismiss the bill of complaint. We have given careful consideration to the pleadings and briefs filed in the cause, and, after hearing able oral argument at the bar of this Court on the part of counsel for the respective parties, we have reached the conclusion that the petition should be and is hereby denied.
It is so ordered.
BUFORD, C. J., BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.
TERRELL, J., not participating.